        Case 1:19-cv-01024-TCW Document 24 Filed 09/13/19 Page 1 of 1




      In the United States Court of Federal Claims
                                      No. 19-1024

                              (Filed: September 13, 2019)

*************************************
                                    *
EMERGENCY PLANNING                  *
MANAGEMENT, INC.                    *
                                    *
                    Plaintiff,      *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************

                                SCHEDULING ORDER

      The Court will hear oral argument on the parties’ cross-motions for judgment on the
administrative record on Wednesday, September 25, 2019, at 10:00 AM EDT at the
National Courts Building, 717 Madison Pl. N.W., Washington, D.C.


      IT IS SO ORDERED.

                                                      s/ Thomas C. Wheeler
                                                      THOMAS C. WHEELER
                                                      Judge
